Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/20/21, 8/26/21 7/30/21 is being considered by the examiner.
Response to Amendments
Applicant's submission dated 7/30/21 has been entered. 
Interview Summary
In light of compact prosecution, applicant's representative was contacted on 9/14/21 with a proposed examiner's amendment, which was not accepted on 10/1/21.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8 and 11-18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHRIST (US 9732947) in view of BLINCOE (US 2012/0250321).
Regarding claim 1, CHRIST discloses a lighting module (FIG.s 1-13), comprising: a module housing (1211 FIG. 12, see part of 1351 FIG. 13B), comprising: a sidewall; and a partition coupled to the sidewall such that the partition and the sidewall together define a first cavity and a second cavity (structurally evident, FIG. 13B); a light source (1380 FIG. 13B), disposed within the first cavity, to emit light; a back cover (1250 
CHRIST does not explicitly show the driver being mounted directly to the back cover and disposed within the second cavity in a single embodiment, and does not explicitly show the cup-shaped component, being the back cover, being formed of plastic such that the driver being at least partially electrically insulated from the module housing via the back cover.
BLINCOE (see FIG.s 1-6) teaches a back cover (150 FIG. 1C) for a lighting module (100 FIG. 1C); wherein the back cover is a cup-shaped component (evident of FIG.s 3) formed of plastic (see ¶[0028] and [0051]), a driver (including 158, 160 FIG. 3A) is directly mounted thereto, and the driver being at least partially electrically insulated from the module housing via the back cover (physically evident of the plastic material).
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to utilize a plastic material, such as taught by BLINCOE, for the cup shaped back cover of CHRIST, such that the driver is mounted to the back cover and is in the second cavity thus being electrically insulated from the rest of the apparatus, in order to achieve a desired structural modularity and operational safety. 
Regarding claim 11, CHRIST discloses a lighting module (FIG.s 1-13), comprising: a module housing (1211 FIG. 12, see part of 1351 FIG. 13B), comprising: a partition having a rear exterior surface and a rear interior surface; and a sidewall, 
CHRIST does not explicitly show the back cover being formed of plastic and its plurality of connectors to couple the back cover to the module housing including a plurality of snap-fit connectors.
BLINCOE (see FIG.s 1-6) teaches a back cover (150 FIG. 1C) for a lighting module (100 FIG. 1C); wherein the back cover is a cup-shaped component (evident of FIG.s 3) formed of plastic (see ¶[0028] and [0051]), a driver (including 158, 160 FIG. 3A) is directly mounted thereto, and the driver being at least partially electrically insulated from the module housing via the back cover (physically evident of the plastic material).
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to utilize a plastic material, such as taught by BLINCOE, for the back cover of CHRIST in order to achieve a desired structural modularity and operational safety. 
Regarding the connectors being snap-fit, although the connectors of CHRIST are not explicitly referred to as snap-fit, one of ordinary skills in the art before the claimed 
Regarding claim 2, CHRIST further discloses the sidewall includes a backside edge abutting the second cavity; and the back cover is substantially flush with the backside edge (structurally evident of FIG.s 11 and 13).
Regarding claim 3, CHRIST further discloses the back cover is coupled to the module housing via one or more snap-fit connectors (embodiment of FIG. 12).
Regarding claim 4, CHRIST further discloses the module housing further comprises a flange (see 454 FIG. 4, 754 FIG. 7, 1054 FIG. 10), abutting the first cavity, having at least one of a twist-and-lock connector or a snap-in connector to couple a trim (part of 200, see 211, 214 FIG. 2, 4, 711 FIG. 7) to the module housing.
Regarding claim 5, CHRIST the trim, coupled to the module housing, via the at least one of a twist-and-lock connector or a snap-in connector (as shown in FIG.s 2, 4, 7).
Regarding claim 6, CHRIST further discloses the at least one of a twist-and-lock connector or a snap-in connector imposes a force between the flange and the trim to increase thermal contact (structurally evident).
Regarding claim 7, absent persuasive evidence that the claimed size is significant, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to pick a desired size for the assembly, such that 
Regarding claim 8, CHRIST further discloses the module housing further comprises: a flange (see 454 FIG. 4, 754 FIG. 7, 1054 FIG. 10) having a pair of openings (shown but not labeled in FIG. 10, see 1356 FIG. 13A) that are arranged to align with corresponding openings of an enclosure when the lighting module is inserted into the enclosure, the pair of openings being separated by a distance.
Regarding the pair of openings on the flange being separated by a distance of about 70 mm, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to pick an optimal and workable distance for the separation of the openings in accordance to a preferred application of the assembly. 
Regarding claim 12, CHRIST further discloses the driver is directly mounted to the back cover and at least partially disposed within the second cavity (embodiments of FIG.s 10 and 13).
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to directly mount the driver to the cover, as shown in FIG. 10, but provide the driver in the second cavity, as shown in FIG. 13, in order to increase the ease of access while improving the structural integrity. 
Regarding claim 13, CHRIST in combination with BLINCOE as provided above further discloses the driver is at least partially insulated from the module housing via the back cover (structurally evident).
Regarding claim 14, CHRIST further discloses the sidewall includes a backside edge abutting the second cavity; and the back cover is substantially flush with the backside edge (structurally evident of FIG.s 11 and 13).
claim 15, CHRIRST further discloses a trim (such as part of 200 FIG. 2A), coupled to the module housing via at least one of a twist-and-lock connector or a snap-in connector (see 100 FIG. 2, also FIG.s 7, 8, 10 and 12), to cover a hole of a ceiling or a wall when the lighting module is installed into the ceiling or the wall and to dissipate heat form the module housing (evident of 214 FIG. 2, 1014 FIG. 10, 1114 FIG. 11), the at least one of a twist-and-lock connector or a snap-in connector imposing a force between the flange and the trim to increase thermal contact (structurally evident). 
Regarding claim 16, CHRIST further discloses the connecting member comprises at least one of a twist-and-lock connector or a snap-in connector (FIG.s 2, 4, 7, 8, 11, and 12).
Regarding claim 17, absent persuasive evidence that the claimed size is significant, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to pick a desired size for the assembly, such that the lighting module is dimensioned to fit into an enclosure having an interior width dimension less than 3.5 inches, in accordance to a preferred application thereof. 
Regarding claim 18, CHRIST further discloses a flange (see 454 FIG. 4, 754 FIG. 7, 1054 FIG. 10) having a pair of openings (shown but not labeled in FIG. 10, see 1356 FIG. 13A) that are arranged to align with corresponding openings of an enclosure when the lighting module is inserted into the enclosure, the pair of openings being separated by a distance.
Regarding the pair of openings on the flange being separated by a distance of about 70 mm, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to pick an optimal and workable distance for the separation of the openings in accordance to a preferred application of the assembly. 
Regarding claim 21, CHRIST further discloses a plurality of wires (evident of 1369 FIG. 13A and housing for wire splice 1190 FIG. 11) passing through an opening in the back cover.
Although CHRIST does not explicitly show a strain relief feature coupled to a portion of the plurality of wires, absent any structural details, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate known strain relief features for wires with one of the module housing or the back cover includes in order to improve the operational structural integrity of the assembly. 
Claim 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHRIST in view of BLINCOE, as applied to claim 1 above, and further in view of MORALES (US 2018/0142871).
Regarding claim 9, CHRIST does not explicitly show a retaining ring, coupled to the module housing via one or more snap-fit connectors and disposed within the first cavity so as to cover at least a portion of the first cavity, the retaining ring being substantially flush with a front surface of the module housing.
MORALES teaches a retaining ring (144 FIG. 3) coupled to a module housing (110 FIG. 3) via one or more connectors (threads thereon) and disposed within a first cavity of the module housing so as to cover at least a portion of the first cavity, the retaining ring being substantially flush with the front surface of the module housing (evident of FIG. 1).
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate a retaining ring, such as taught by MORALES, with the assembly of CHRIST in order to modularly mount optics to the assembly. 
Regarding claim 10, MORALES further teaches an optic (such as 142 FIG. 3), disposed within the first cavity and supported by the retaining ring, to redirect light emitted by the light source.
The motivation to combine is same as in claim 9 above. 
Allowable Subject Matter
Claims 19 and 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
claim 19, the closest prior art of record, CHRSIT, discloses a lighting module (FIG.s 1-13), comprising: a module housing (see 1211 FIG. 12, part of 1351 FIG. 13B), the module housing comprising: a sidewall having a backside edge, and a plurality of fins; a partition coupled to the sidewall such that the partition and the sidewall together define a first cavity and a second cavity (structurally evident), the second cavity abutting the backside edge; and a flange (see 454 FIG. 4, 754 FIG. 7, 1054 FIG. 10) having a pair of openings (shown but not labeled in FIG. 10, see 1356 FIG. 13A) that are arranged to align with corresponding openings of an enclosure when the lighting module is inserted into the enclosure; a light source (1380 FIG. 13B), disposed within the first cavity, having at least one light emitting diode (LED) to emit light; a back cover (1250 FIG. 12, see 1360 FIG. 13B) directly coupled to the module housing via one or more connectors (see 1252 FIG. 12) and enclosing the second cavity, the back cover being a cup-shaped component (FIG. 12), the back cover being contained within the second cavity; and a driver (1340 FIG. 13B), mounted directly to the back cover (embodiment of FIG.s 8-10) and disposed within the second cavity (embodiment of FIG. 13B), to supply electricity to power the light source.
However, CHRIST does not teach the module housing being formed of aluminum, the pair of openings of the flange being separated by a distance of about 70 mm, a retaining ring coupled to the module housing via one or more snap-fit connectors and disposed within the first cavity so as to cover at least a portion of the first cavity, the retaining ring being substantially flush with a front surface of the module housing, the back cover being formed of plastic and coupled to the module housing via one or more snap-fit connectors such that no portion of the back cover extends beyond the backside 
In addition to the aforementioned limitation, bearing in mind that the limitation "light source disposed within the first cavity" is understood as the light source being connected to the module housing in the first cavity as supported by the originally filed disclosure, it would not be obvious to modify the references to include the shortcomings of CHRIST. Thus, the prior art, taken as a whole or in combination, fails to teach the aforementioned limitation, as specifically called for the claimed combinations, nor would it be obvious to modify those references to include such limitation.
Dependent claim 20 is allowed at least for their dependencies on allowable independent claim 19. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875